                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION
                              NO: 7:08-CR-38-FL


UNITED STATES OF AMERICA,          )
                                   )
            v.                     )                  ORDER TO SEAL
                                   )
CHARLES ENNETT BEALON, JR,         )
      Defendant.                   )
                                   )
__________________________________ )

       Upon motion of the defendant, by and through counsel, it is hereby ORDERED that

docket entry No. 99 be sealed until further order of the court.

       It is FURTHER ORDERED that the Clerk provide copies of the filed sealed

documents to Defendant’s Counsel.

       SO ORDERED this 13th day of September, 2019.


                                      THE HONORABLE LOUISE FLANAGAN
                                      UNITED STATES DISTRICT COURT JUDGE
